Citation Nr: 1734187	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-00 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral foot conditions.

2.  Entitlement to service connection for a disability manifested as bilateral hip pain.

3.  Entitlement to service connection for a disability manifested as bilateral knee pain.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to special monthly compensation based upon the need for aid and attendance and/or housebound status.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1975 to January 1976 and from May 1976 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, November 2009, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran initially filed a claim of entitlement to service connection for bilateral hip conditions, bilateral knee conditions, bilateral foot conditions, hearing loss, and tinnitus in June 2009.  In July 2009, he submitted a claim of entitlement to service connection for hypertension.  An October 2009 rating decision denied entitlement to service connection for the hips, knees, feet, and hypertension.  A November 2009 rating decision denied entitlement to service connection for hearing loss and tinnitus.  He submitted a notice of disagreement (NOD) in November 2009.  A December 2010 statement of the case (SOC) continued the denials of the above issues.  The Veteran perfected a timely substantive appeal later in December 2010.
Subsequently, the Veteran filed a claim for special monthly compensation based upon the need for aid and attendance/housebound status in November 2013.  An April 2014 rating decision denied entitlement to the same.  He submitted a NOD in May 2014.  A SOC was issued in March 2017.  The Veteran perfected a timely substantive appeal in May 2017, and declined to appear at another Board hearing.

In April 2015, the RO denied a petition to reopen a previously denied claim of service connection for bilateral hip conditions. The Board finds that the Veteran properly perfected his appeal of the October 2009 denial of service connection for bilateral hip conditions via the December 2010 VA Form 9. Therefore, the issue is phrased above as one of service connection, rather than as a petition to reopen a previously denied claim.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of which is of record.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for bilateral knee conditions, bilateral hip conditions, bilateral hearing loss, tinnitus, hypertension, and special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the hearing before the Board in May 2017, prior to the promulgation of a decision, the Veteran withdrew his appeal of the issue of entitlement to service connection for bilateral foot conditions.



	
CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for bilateral foot conditions have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

At the hearing in May 2017, prior to the promulgation of a decision, the Veteran confirmed his desire to withdraw his claim of service connection for bilateral foot conditions.  Therefore, there remains no allegation of errors of fact or law for appellate consideration, and the appeal of the claim of entitlement to service connection for bilateral foot conditions is dismissed.  See 38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal of entitlement to service connection for bilateral foot conditions is dismissed.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). 

Entitlement to service connection for bilateral hip conditions

The Veteran underwent VA examination in conjunction with his claim in July 2009.  The examiner found no constitutional symptoms of arthritis.  Tenderness, pain, and weakness were noted.  X-rays resulted in an impression of a normal right and left hip.  The examiner indicated a diagnosis of bilateral chronic hip strains.  The opinion provided by the examiner was unclear and based upon a rationale that simply listed the evidence reviewed in addition to clinical experience.

The Veteran underwent further VA examination in June 2012 for his left hip only.  The examiner stated no degenerative or traumatic arthritis was documented.  He opined that the Veteran's hip pain could not be isolated to the service.  He stated that x-rays did not reveal degenerative joint disease of the hip joints.  He opined that the hip pain was not related to or a result of his degenerative arthritis with chronic lumbar strain due to the fact that the pain was not radicular in nature.

Review of the claims file reveals that a May 2010 private treatment record included x-rays resulting in an impression of mild degenerative changes in the Veteran's hips.  VA treatment records from January 2014 contain similar findings.  Additionally, the Veteran testified in May 2017 that his hip pain was due to jumping from helicopters in service and carrying heavy gear on long marches of over 10 miles.

Accordingly, the Board finds that remand is warranted for further VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide or obtain one that is adequate for purposes of the determination being made).  The examiner should identify all diagnoses related to the Veteran's bilateral hip pain and address whether arthritis is present.  Consideration of the Veteran's lay evidence should be given and an opinion regarding whether any diagnosed hip condition is secondary to or aggravated by the Veteran's service-connected lumbar spine disability should be provided.

Entitlement to service connection for bilateral knee conditions

The Veteran underwent VA examination in July 2009. The examiner found no constitutional symptoms of arthritis.  Crepitus, tenderness, drainage, and abnormal motion were noted.  X-rays resulted in an impression of normal right and left knees.  The examiner indicated a diagnosis of bilateral chronic knee strains.  The opinion provided by the examiner was unclear and based upon a rationale that simply listed the evidence reviewed in addition to clinical experience.

The Veteran underwent further VA examination in June 2012 for his left knee only.  The examiner stated no degenerative or traumatic arthritis was documented.  He opined that the Veteran's knee condition was not the result of any service connected activity in light of normal x-rays.  He further opined that the left knee pain was not related to his lumbar spine due to the fact that the pain was not radicular in nature.

Review of the claims file reveals a May 2010 private treatment record indicating a diagnosis of bilateral knee arthritis.  Additionally, the Veteran testified in May 2017 that his knee pain was due to jumping from helicopters in service and carrying heavy gear on long marches of over 10 miles.

Accordingly, the Board finds that remand is warranted for further VA examination.  See Barr, 21 Vet. App. at 311.  The examiner should identify all diagnoses related to the Veteran's bilateral knee pain and address whether arthritis is present.  Consideration of the Veteran's lay evidence should be given and an opinion regarding whether any diagnosed knee condition is secondary to or aggravated by the Veteran's service-connected lumbar spine disability should be provided.

Entitlement to service connection for hypertension

Service treatment records reflect a blood pressure reading of 120/90 in June 1979 along with a complaint of chest pain.  A diastolic measurement of 90 is generally recognized as being in the hypertensive range.  

The Veteran has a current diagnosis of hypertension, as noted in post-service VA treatment records, which indicate that he was placed on medication in March 2009 to control his blood pressure.

Accordingly, remand is warranted to assist the Veteran by providing him an examination and nexus opinion to determine whether his current diagnosis is related to the in-service incident of an elevated high blood pressure reading.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Entitlement to service connection for bilateral hearing loss and tinnitus

The Veteran underwent VA examination in August 2009 in conjunction with his audiological claims.  He reported a history of noise exposure to gunfire and explosions while in service.  Post-service, he reported working as a bus driver and in construction around jackhammers, wearing hearing protection intermittently.  He also reported the onset of tinnitus in service.  Following audiological testing, the examiner diagnosed mild bilateral sensorineural hearing loss. The claims file was not available to the examiner, who stated that it was not possible to determine the etiology of the hearing loss or tinnitus without resorting to mere speculation based upon the Veteran's reports alone.

An addendum opinion was provided in October 2009.  Following review of the claims file, the examiner noted hearing within normal limits upon examination in service through February 1981.  No in-service documentation of tinnitus was found.  The examiner opined that it was not possible to determine the etiology of the hearing loss or tinnitus without resorting to mere speculation.

During the May 2017 hearing before the Board, the Veteran described exposure to a grenade simulator that was used during his time in Panama.  He further described ringing in his ears and loss of hearing for several hours upon use of the simulator.  The Veteran's representative questioned the adequacy of the prior VA examination as to its consideration of the Veteran's testimony regarding his noise exposure in service versus post-service, and requested that a new examination be scheduled.

Personnel records reflect that the Veteran served as a track vehicle and truck mechanic as well as an infantryman.  His DD-214s from various periods of service reflect his status as a rifle sharpshooter and hand grenade expert.  

In light of the Veteran's lay testimony consistent with his personnel records, remand is warranted to obtain a medical etiology opinion based upon full consideration of his documented history and assertions, and supported by complete, clearly-stated rationale.  See McLendon, 20 Vet. App. 79; see also Barr, 21 Vet. App. at 311.

Entitlement to special monthly compensation based upon a need for aid and attendance

The Board will defer a decision on the claim for special monthly compensation as it is intertwined with multiple pending claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated him for his lumbar spine, hips, knees, hypertension, hearing loss, or tinnitus that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file (to the extent possible), schedule the Veteran for VA examinations to assess the nature and etiology of his hip and knee conditions, hypertension, hearing loss, and tinnitus.  The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner(s) for review.  Each examiner is to note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

a. Bilateral hip and knee conditions:  The examiner is asked to review all pertinent records and evidence associated with the claims file and identify all hip- and knee-related diagnoses during the relevant period including diagnoses of arthritis in a May 2010 private treatment record and January 2014 VA outpatient treatment record.  For each diagnosed hip or knee condition, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that:

i. Any diagnosed hip or knee condition is etiologically related to the Veteran's service, to include jumping from helicopters and long-distance marches carrying heavy gear as described by the Veteran's lay testimony?  

ii.  Any diagnosed hip or knee condition was caused by or results from the Veteran's service-connected lumbar spine disability?

iii.  Any diagnosed hip or knee condition has permanently progressed at an abnormally high rate due to or as the result of the Veteran's service-connected lumbar spine disability?

b. Hypertension:  The examiner is asked to review all pertinent records and evidence associated with the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension is etiologically related to service, including the blood pressure reading of 120/90 in June 1979?  

c.  Hearing loss and tinnitus:  The examiner is asked to review all pertinent records and evidence associated with the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss or tinnitus is etiologically related to the Veteran's service.  In rendering this opinion, the examiner must assume as true that the Veteran was in fact exposed to military noise during service, and should address the significance of any threshold shifts in service and theories of delayed/latent onset of hearing loss and tinnitus.

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions regarding his history and symptomatology must be considered and discussed.  If an opinion cannot be offered without resort to mere speculation, the examiner must provide a full rationale as to why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3.  Review the examination reports to ensure complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims for service connection for hip and knee conditions, hypertension, hearing loss, and tinnitus, and claim for SMC.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


